Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered December 3, 1980, convicting him of murder in the second degree, attempted robbery in the first degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings *867for review the denial, after a hearing, of that branch of defendant’s motion which sought to suppress certain statements made by him to the police.
Judgment affirmed.
Defendant’s argument that Penal Law § 40.00 improperly places upon him the burden of proving the affirmative defense of duress is without merit (People v Bevilacqua, 56 AD2d 605, revd on other grounds 45 NY2d 508; see, People v Patterson, 39 NY2d 288, affd 432 US 197).
We have considered defendant’s other contentions and find them to be without merit. Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur.